UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6219



In Re:   GEORGE BOYD STONE,

                                                         Petitioner.



             On Petition for Writ of Mandamus.   (CR-93-3)


Submitted:    May 29, 2003                   Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Boyd Stone, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      George Boyd Stone filed this petition for a writ of mandamus

seeking to have this court direct the district court to act on his

motion to preserve evidence.         Stone’s motion was filed in the

district court on September 16, 2002.         His mandamus petition was

dated January 29, 2003, and filed February 4.              Because Stone’s

motion had been pending for less than five months, we find no

unreasonable delay.     Accordingly, although we grant Stone’s motion

for leave to proceed in forma pauperis, we deny mandamus relief.

We   dispense   with   oral   argument,   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           PETITION DENIED




                                     2